Title: To Alexander Hamilton from Oliver Wolcott, Junior, 22 November 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T D C O Novr. 22d. 1793
Sir

It appears from accounts depending in the Treasury & unsettled, that very considerable Supplies were furnished by the United States to the Marine of France in the years 1778 1779 & 1780, under the Agency of John Holker Esq late Consul general.
The payments made by Mr. Holker on this account, were in Continental bills long after the Supplies were furnished, & when the currency was greatly depreciated in value. A claim appears to have been made on the part of the United States, but circumstances have hitherto prevented a liquidation with Mr. Holker or the French government.
The balance due to the United States as stated by the late Accountant of the Treasy exceeds 140.000 Dolls exclusive of Interest; whether the statement which exhibits this balance is accurate, I cannot determine, it may however be safely presumed that a considerable sum is justly due.
I have thought it my duty to apprise you of this claim of the United States, that it may be duly considered, whenever a liquidation of the payments to France shall be proposed.
I have the honor to be with the greatest respect &c.

Hon A H

